Citation Nr: 0703149	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an increased initial evaluation for 
vertigo, assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2004 and July 2005.  The case was remanded for 
additional development in April 2006.  Unfortunately, this 
appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

This case was previously remanded to obtain additional VA and 
private medical records, and to afford the veteran an 
examination.  Although the veteran failed to report for the 
examination, or to authorize the release of private medical 
records, the VA records obtained refer to an additional 
potentially relevant medical record located in the veteran's 
file at the Omaha VA Medical Center (VAMC).  Specifically, an 
entry titled "Medical Records-Other" and dated April 17, 
2006, states that a non-VA document consisting of a clinical 
vestibular evaluation on October 3, 2005, was scanned and 
attached to the veteran's record.  Based on this notation, 
the document would appear to be highly pertinent to the 
veteran's claim, and must be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  From the Omaha VAMC, obtain the non-VA 
"clinical vestibular evaluation" dated 
October 3, 2005, and scanned and attached 
to the veteran's VA medical record on 
April 17, 2006, and associate the 
record(s) with the claims file.

2.  If this evaluation is a medical test 
result which does not contain an 
interpretation that can be reviewed by a 
layperson without medical expertise, refer 
the test to a physician, and ask him or 
her to provide a written interpretation of 
the test, especially insofar as it 
contains information relevant to the 
severity of vertigo or the existence of 
Meniere's disease.  

3.  Thereafter, review the claims for 
service connection for Meniere's disease, 
and for an increased rating for vertigo, 
in light of this evidence.  If the 
decision is less than a full grant of the 
benefit sought, furnish the veteran and 
his representative with a supplemental 
statement of the case, and provide them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


